Mayo, J.
In this case the plaintiff was surety on the release or bail bond given by Robert Snow, who had been indicted for forgery; the bond was forfeited and judgment rendered against principal and surety, which was confirmed on appeal by the Supreme Court. Several years elapsed when Snow was re-arrested, tried, convicted and sentenced to and incarcerated in the penitentiary. Plaintiff thereupon brought this suit to annul the judgment of forfeiture and eqjoin the execution of the unpaid balance' of said judgment. Held : The ends of justice and the law have been satisfied, and the judgment is annulled and the injunction perpetuated.